Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 9/26/2018, 1/18/2019, 11/27/2019 and 2/17/2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 (in particular 37 CFR 1.98(a)(1)-(2)) because they lack one or more of the following: 
A list with a column that provides a space, next to each document to be considered, for the examiner’s initials;  

A legible copy of the document

A list where each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication. 

A list where each foreign patent or published foreign patent application listed in an information disclosure statement must be identified by the country or patent office which issued the patent or published the application, an appropriate document number, and the publication date indicated on the patent or published application. 



The IDS dated 11/29/2019 lists a document but not the page numbers
The IDS dated 9/26/2018 lists a publication (2565819 Y) published Jan 15 2014 however no document was provided, rather a document with the same number with a different publication date (8/13/2003) was supplied.  The IDS also lists JP200128548 with but only a English translation (no Japanese document) is provided. 
Reference number 7 of the 9/18/2018 IDS refers to a WIPO translation: two pages of it appear missing.  The list fails to include page numbers and the date of publication of the WIPO translation.
The copy of the document by Hongzhou Jiang is illegible (1/18/2019 IDS). 

The above listed examples are not exhaustive of each instance of improper list or improper copies. 
The IDS’s have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will 

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
No current limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The ‘high melting rate’ is understood to be an intended use that does not indicate structure.  “Pure oxygen burners” relate to an intended use because burners can be used with pure oxygen or non-pure oxygen.  “Bubbles” also relate to intended use because an unused furnace has no molten glass in which a bubble can be present. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1: it is unclear what is meant by the ratio “is 2.3 to 2.8”.  It is unclear  if the ratio is 2.3:2.8 or between 2.3 and 2.8.  It is suggested the claim recite the ratio is no less than 2.3 and no greater than. 2.8.
Claims 3 and 9: there is no antecedent basis for “the bottom”.  It is unclear if the claim is limited to tanks with no more than one bottom. 
Claim 4, lines 3-4: there is no antecedent basis for “the breast walls”.
Claim 9: it is unclear what is meant by ‘bubbles’.  Any bubble on the bottom would float to the top of the melt.  The melt and bubbles would not be structural aspects of the furnace.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cozac 4929266.

1. A glass tank furnace having a high melting rate, a length to width ratio of the glass tank furnace having a high melting rate is 2.3 to 2.8.  

	Claim 1 is anticipated by the embodiment of figs. 1-3 (col. 13, lines 14-44) of Cozac.  According to col. 13 there are 50 tonnes/day.  Melting tank 2 has an floor area of 4 m x 4.5 m = 18 square meters.  50/18 = 2.78 ton/day/square meter which is essentially the same as Applicants’ high melting rate of 2.76 at the last 2 line of page 6 of the specification. 
	The Cozac furnace comprises compartment 4.  This compartment has a length of 9.3 meters and a width of 4 meters.  The length L is found by adding the corresponding length of passage 13, sill 12, cell 8, sill 7 and cell 9.  (i.e. L = (0.6 + 0.6 + 3.5 + 0.6 + 4 = 9.3 m.)   The width of compartment 4 is  understood to be the same as that of tank 3 (see figure 1 of Cozac) which is 4 meters.  L/W= 9.3/4 = 2.325.   


2. The glass tank furnace having a high melting rate according to claim 1, wherein, a range of a depth of the tank furnace is 1 m to 1.2 m.  

The Cozac tank has a depth of 1.2 m at cell 9 as per col. 13, line 26.

3. The glass tank furnace having a high melting rate according to claim 1, wherein, pure oxygen burners are provided in the glass tank furnace having a high melting rate, and electrodes are provided on the bottom of the glass tank furnace having a high melting rate.  

Figure 3 of Cozac shows pure oxygen burners 18, 19, 20 and 21.  It is inherent that one can supply pure oxygen to the burners.  The use of electrodes are disclosed at col. 4, lines 9-11.  Figures 6 and 11 show electrodes 32 and 33 on the bottom of the furnace


4. The glass tank furnace having a high melting rate according to claim 3, wherein, the pure oxygen burners are mounted in one or more of the following ways: mounted on a crown, horizontally mounted on breast walls, and obliquely mounted on the breast walls.  


Figure 3 of Cozac shows the burners 18, 19, 20 and 21 mounted on breast walls.  It is inherent they are horizontal or not horizontal (i.e. obliquely mounted).  


5. The glass tank furnace having a high melting rate according to claim 3, wherein, a number of the pure oxygen burners is 5 to 16.  
The number of pure oxygen burners in compartment 4 is six: three on each side (col. 13, lines 57-58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cozac 4929266.
Claims 1-5: See how Cozac is applied to claims 1-5 (above).  It would have been obvious to make the Cozac refining compartment 9.3 meters long and 4 meters wide because those are the dimension suggested by a plain reading of col. 13 in view of the drawings of Cozac. 

Claim 6: Figure 2 shows a row of two burners (18) in compartment 1 and a row of three burners (19, 20, 21) in compartment 4.  Col. 13, line 58 indicates that each side of the furnace has a set of three burners 19, 20, 21.  It would have been obvious to have a duplicate set of burners 18 on both sides of compartment 1 so as to have symmetrical firing/heating of the compartment so as to have symmetrical temperatures in the glass melt. Such would result in multiple (i.e. 4) rows: two rows of 18,18 and two rows of 19,20, 21. 
The claims do not explicitly require any middle row and thus such is considered optional.  Alternative one can consider that the number of burners in a middle row is 0.  A row of 19, 20, 21 is the boundary row.   
Claim 7: As indicated with claim 6 (above) it would have been obvious to have multiple (i.e. four) rows of burners.  None of the rows are adjacent rows.  There is no antecedent basis for “the pure oxygen burners in adjacent rows” and thus are considered to be optional.  The MPEP at 2111.04 indicates Applicant’s may use ‘wherein’ clauses to recite optional features.  
Claim 9: Figure 3 of Cozac shows two weirs ( 7 and 12) but not bubbles.  At col. 5, lines 33-51 teaches to create bubbles in the spring zone to stabilize its location.  It would have been obvious to provide bubbles in spring zone 22 so as to stabilize its location.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cozac 4929266 as applied to claim 3 (above) and further in view of Martin 4607372.
  Cozac does not disclose the arrangement of electrodes. Martin teaches (col. 3, lines 45-64) using as many rows of electrodes as required for the needed production capacity of a glass furnace.  Martin shows in figure 3D using 6 rows with four electrodes in each row.  Cozac teaches to use a second row of electrodes if desired (col.16, line 36-37).   It would have been obvious to have additional rows of electrodes with 4 or more electrodes in each row so as to increase the capacity of the tank, along with any other needed changes for a higher capacity process.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lefrere is cited for teaching motivation to reduce the L/W ratio. Day, Shamp, and DeGreve are cited for teaching L/W values that overlap with the claimed range.  Sheinkop is cited as being cumulative to Martin. Amsler cited as being cumulative to Cozac.
The grounds for refusal in corresponding applications are not utilized currently because they would redundant to the current art rejections.  Also the art applied by the other Offices are understood to teach ranges that overlap with the claimed L/W range without any specific embodiments within the range. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741